Citation Nr: 9905298	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-03 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

The Board notes that the veteran withdrew his request for a 
Travel Board hearing during a March 1998 personal hearing at 
the RO.


FINDINGS OF FACT

1.  In August 1950, the RO denied the veteran's claim for 
defective hearing and sent notification thereof to the 
veteran.

2.  The veteran did not appeal the August 1950 determination 
and it became final.

3.  Additional evidence submitted since the RO's August 1950 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for bilateral hearing loss has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claim for service 
connection bilateral hearing loss.  The veteran's claim was 
originally denied by the RO in August 1950.  Evidence on file 
at the time of the August 1950 decision consisted of service 
medical records and an April 1950 VA hospitalization report.  

The service medical records reveal that the veteran had a 
scarred right eardrum on induction to service.  He was noted 
to have 20/20 hearing in both ears upon induction 
examination.  The December 1945 discharge examination report 
revealed that the veteran had 15/15 (normal) hearing in both 
ears.  The discharge examination report also noted chronic 
right otitis media, existing prior to service.

The April 1950 VA hospitalization report reveals that the 
veteran had some redness of the right ear canal and a slight 
amount of white exudate on the drum.  He was noted to have 
4/15 and 15/20 hearing in the right ear.  Left ear hearing 
was noted to be 15/15 and 20/20.

In August 1950 the RO issued a decision denying the veteran's 
initial claim for service connection for defective hearing.  
The RO sent notification of the denial to the veteran that 
same month.  The RO's decision became final when the veteran 
did not file a notice of disagreement within one year of the 
date he was notified of the unfavorable determination.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).  Pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and allowed 
and a claim based on the same factual basis may not be 
considered.  The exception to this is 38 U.S.C.A. § 5108, 
which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Therefore, once an 
RO decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  See 38 U.S.C.A. § 5108,  
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).

The United States Court of Veterans Appeals has set forth a 
two-part analysis to be applied when a claim to reopen is 
presented.  See Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The first step is to determine whether new and material 
evidence has been received to reopen the prior claim.  If so, 
then the second step, a de novo review of all of the 
evidence, old and new, is undertaken.  "New" evidence is 
that which has not been previously submitted to agency 
decisionmakers and is neither cumulative nor redundant.  See 
38 C.F.R. § 3.156(a); see generally Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  "Material" evidence is that 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Additional evidence submitted since the RO's August 1950 
decision consists of September to November 1953 VA 
hospitalization records; a May 1963 VA examination report; a 
statement from the veteran dated in November 1997; and a 
transcript of the veteran's March 1998 personal hearing.

The September to November 1953 hospitalization report, while 
new evidence, in that it has not previously been submitted to 
agency decisionmakers and is neither cumulative nor 
redundant, is not material in that it does not concern the 
veteran's hearing.  The report concerns a diagnosis of 
chronic otitis media, right ear, and makes no reference to 
the veteran's hearing acuity.  Hence, this new evidence, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

A May 1963 VA examination report, while new evidence, in that 
it has not previously been submitted to agency decisionmakers 
and is neither cumulative nor redundant, is not material in 
that it does not concern the veteran's hearing acuity.  
Hence, this new evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

The veteran's November 1997 statement and March 1998 hearing 
testimony transcript, while not previously submitted to 
agency decisionmakers, is both cumulative and redundant, in 
that it simply asserts inservice acoustic trauma which, in 
the opinion of the veteran, caused his claimed current 
bilateral hearing loss.  This was also essentially his 
contention in the August 1950 claim.  The Board also notes 
that, as a lay person, the veteran is not competent to offer 
an opinion as to the medical causation of a hearing loss.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("If lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well-grounded claim, it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim").  As such, his statements do not constitute 
new and material evidence.  Id.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the August 1950 RO decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5108.  Thus, the 
veteran's claim to reopen must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).



ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for bilateral 
hearing loss is denied.



		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

